DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 1 and 12, from which claims 2, 3, 5-8, 11, and 13-20 depend, contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11, 12, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2012/0078252 (Huebner) in view of U.S. Patent Application Publication No. 2015/0190237 (Bonin) and U.S. Patent Application Publication No. 2011/0106086 (Laird).
Regarding claims 1, 5, and 6, Huebner discloses a stabilization system (50) for stabilizing a bone, the system comprising:  a bone plate (52), the bone plate comprising  a drill guide (54) attached to the enlarged head portion of the bone plate, the drill guide having an upper surface, a lower surface, and a side surface connecting the upper surface and the lower surface (see Figs. 7 and 10, e.g.), the drill guide having a plurality of openings (262-265, e.g.) that correspond to the plurality of through holes on the bone plate (see paragraph [0069]), the threaded shaft of the fastener mating with the attachment aperture to secure the drill guide to the bone plate (see paragraph [0079]), wherein the drill guide includes a plurality of projections (290/292) that extend from a lower surface (274) of the drill guide, the projections adapted to contact an upper face (240) of the bone plate (see paragraphs [0079] and [0080]).
Huebner fails to disclose wherein the attachment aperture is unthreaded and has a non-resilient flange positioned around only a portion of a perimeter of the aperture, but discloses a threaded connection between the attachment aperture and fastener instead.  However, Bonin discloses a method of attaching an anchor (40) to an implant (20) utilizing an unthreaded attachment aperture (30) and a flange (36) positioned around only a portion of a perimeter of the aperture (see paragraph [0041]), the anchor and the flange mating together (see paragraph [0041]).  Regarding claim 5, Bonin suggests wherein the flange is recessed into the aperture from the top and bottom surfaces of the claim 6, Bonin suggests wherein the flange (170) has top and bottom surfaces that are normal to an axis of the aperture (see Fig. 5A; flange is normal to a longitudinal axis of the aperture).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Huebner such that the fastener is attached to the bone plate via an unthreaded aperture and partial flange as suggested by Bonin as such a modification merely involves a simple substitution of one known mechanism (partial flange) for attaching a fastener to a plate for another known mechanism (mating threads) for attaching a fastener to a plate with the predictable result of the fastener and plate being securely engaged to each other.  
Huebner fails to disclose the drill guide having a plurality of suture openings on the drill guide that extend from the side surface to the lower surface that correspond to the plurality of suture openings on the bone plate.  However, Laird discloses a system (5) including a bone plate (10) and a drill guide (50), wherein the drill guide has a plurality of openings (70) on the drill guide that extend from a side surface to a lower surface of the drill guide (see Fig. 2e) that allows access by a user to a corresponding set of a plurality of openings (16) on the bone plate (see paragraph [0074]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Huebner to include openings in the drill guide that extend from the side surface to the lower surface as suggested by Laird in order to facilitate access and adjustment to fixing sutures placed in suture openings of the bone plate of Huebner.  
claim 7, it would have been prima facie obvious to have the flange occupy 180 degrees of the aperture as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Applicant has provided no evidence that a flange that occupies 180 degrees of an aperture is critical to any result or function, and a person of ordinary skill in the art would understand that varying the amount of the aperture occupied by the flange can be tailored to determine the ease of insertion of the fastener in the aperture and amount of securing engagement of the fastener in the aperture.  
Regarding claim 11, Huebner discloses wherein the plurality of projections are the only portions of the drill guide to contact the upper surface of the bone plate (due to the gap 300 created by the projections 290, see paragraphs [0079] and [0080]).
Regarding claims 12, 15, and 16, Huebner discloses a stabilization system (50) for stabilizing a bone, the system comprising: a bone plate (52), the bone plate comprising an elongated portion (72) extending along a longitudinal axis (82) and an enlarged head portion (74) extending from the elongated portion, the bone plate comprising a plurality of through holes (102-108), a plurality of suture holes (124), and an opening (114 or one of holes 102-108 that may receive fastener 58 instead of a bone screw, see paragraph [0048]); a fastener (58) having a threaded shaft (shaft of 58 includes external threads 160, see paragraph [0052]); and a drill guide (54/250) attached to the enlarged head portion of the bone plate, the drill guide having an upper surface, a lower surface, and a side surface connecting the upper surface and the lower surface (see Figs. 7 and 10, e.g.), the drill guide having a plurality of bone fastener 
Huebner fails to disclose wherein the attachment aperture is unthreaded and has a non-resilient flange positioned around only a portion of a perimeter of the aperture, but discloses a threaded connection between the attachment aperture and fastener instead.  However, Bonin discloses a method of attaching an anchor (40) to an implant (20) utilizing an unthreaded attachment aperture (30) and a flange (36) positioned around only a portion of a perimeter of the aperture (see paragraph [0041]), the anchor and the flange mating together (see paragraph [0041]).  Regarding claim 15, Bonin suggests wherein the flange is recessed into the aperture from the top and bottom surfaces of the implant (see Fig. 5A).  Regarding claim 16, Bonin suggests wherein the flange (170) has top and bottom surfaces that are normal to an axis of the aperture (see Fig. 5A; flange is normal to a longitudinal axis of the aperture).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Huebner such that the fastener is attached to the bone plate via an unthreaded aperture and partial flange as suggested by Bonin as such a modification merely involves a simple substitution of one known mechanism (partial flange) for attaching a fastener to a plate for another known mechanism (mating threads) for attaching a fastener to a plate with the predictable result of the fastener and plate being securely engaged to each other.  

Regarding claim 17, it would have been prima facie obvious to have the flange occupy 180 degrees of the aperture as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Applicant has provided no evidence that a flange that occupies 180 degrees of an aperture is critical to any result or function, and a person of ordinary skill in the art would understand that varying the amount of the aperture occupied by the flange can be tailored to determine the ease of insertion of the fastener in the aperture and amount of securing engagement of the fastener in the aperture.  
Regarding claim 19, Huebner discloses wherein the drill guide includes a plurality of projections (290) that extend from a lower surface (274) of the drill guide.
claim 20, Huebner discloses wherein the plurality of projections are the only portions of the drill guide to contact the upper surface of the bone plate (due to the gap 300 created by the projections 290, see paragraphs [0079] and [0080]).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner in view of Bonin and Laird, and further in view of U.S. Patent Application Publication No. 2008/0051786 (Jensen).
Regarding claims 2 and 3, Huebner discloses the fastener (58) is in the form of a threaded screw (see paragraph [0052]), but fails to disclose the screw having an enlarged head portion with a recess for receiving a driving instrument and a threaded shaft portion extending from the head portion, wherein the screw is a single lead screw.  However, Jensen discloses that a fastener (60) for use with a bone stabilization system, wherein the fastener is a screw having an enlarged head portion (62) with a recess (68) for receiving a driving instrument and a threaded .  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huebner in view of Bonin and Laird, and further in view of U.S. Patent Application Publication No. 2010/0256685 (Plecko).
Regarding claim 8, Huebner discloses the lower surface of the drill guide adapted to correspond to a geometry of the plate (see paragraph [0079]), but fails to explicitly disclose the lower surface being concave.  However, Plecko discloses a bone plate (104), wherein the plate has a convex upper surface (124) and a concave lower surface (124), the lower surface being concave and adapted to correspond to a geometry of the bone it is being attached to (see paragraph [0065]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the drill guide and plate of Huebner in view of Bonin and Laird to each have convex upper surfaces and concave lower surfaces in order to allow the concave lower surface of the plate to conform to convex bone while the concave lower surface of the drill guide conforms to the convex upper surface of the plate.    
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner in view of Bonin and Laird, and further in view of Jensen.
Regarding claims 13 and 14, Huebner discloses the fastener (58) is in the form of a threaded screw (see paragraph [0052]), but fails to disclose the screw having an enlarged head portion with a recess for receiving a driving instrument and a threaded shaft portion extending from the head portion, wherein the screw is a single lead screw.  However, Jensen discloses that a fastener (60) for use with a bone stabilization system, wherein the fastener is a screw having an enlarged head portion (62) with a recess (68) for receiving a driving instrument and a threaded shaft portion (64) extending from the .  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huebner in view of Bonin and Laird, and further in view Plecko.
Regarding claim 18, Huebner discloses the lower surface of the drill guide adapted to correspond to a geometry of the plate (see paragraph [0079]), but fails to explicitly disclose the lower surface being concave.  However, Plecko discloses a bone plate (104), wherein the plate has a convex upper surface (124) and a concave lower surface (124), the lower surface being concave and adapted to correspond to a geometry of the bone it is being attached to (see paragraph [0065]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the drill guide and plate of Huebner to each have convex upper surfaces and concave lower surfaces in order to allow the concave lower surface of the plate to conform to convex bone while the concave lower surface of the drill guide conforms to the convex upper surface of the plate.    
Response to Arguments
Applicant's arguments filed April 19, 2021 have been fully considered but they are not persuasive. 
Applicant argues on page 6 of the Remarks that Laird fails to suggest a drill guide having suture openings that extend from a side surface of the drill guide to the lower surface of the drill guide because the gaps 70 extend through an upper surface of the jig 50 and are formed through the entirety of the jig 50.  The examiner agrees that, in Laird, the gaps 70 extend through an upper surface of the jig 50 and are formed through the entirety of the jig 50, but disagrees that this prevents Laird from suggesting the feature of “wherein the drill guide includes a plurality of suture openings on the drill guide that extend from the side surface to the lower surface”.  The examiner interprets this claim feature as requiring that each suture opening must both intersect with a side surface of the drill guide and intersect with a lower surface of the drill guide.  The claims do not limit the opening from also extending to the upper surface, and the claims are open-ended such that openings that both do and do not intersect with the upper surface are included within the scope of the claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773